—Judgment, Supreme Court, New York County (Charles Solomon, J., on severance motion; Micki Scherer, J., at jury trial and sentence), rendered November 7, 1996, convicting defendant of four counts of robbery in the first degree and four counts of robbery in the second degree, and sentencing him to four concurrent terms of 8V2 to 17 years concurrent with four concurrent terms of 5 to 15 years, unanimously affirmed.
Defendant’s severance motion was properly denied. The four robberies involved a sufficiently unique modus operandi so that the evidence of each was admissible as to the others. Therefore, these counts were properly joined pursuant to CPL 200.20 (2) (b) (see, People v Matthews, 175 AD2d 24, affd 79 NY2d 1010), and discretionary severance was not available. In any event, the counts were also properly joined as legally similar pursuant to CPL 200.20 (2) (c), and defendant failed to make a sufficient showing for a discretionary severance pursuant to CPL 200.20 (3).
We perceive no abuse of sentencing discretion. Concur — Williams, J. P., Mazzarelli, Rubin, Buckley and Friedman, JJ.